DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6, 8-16 and 18-19 are presented for examination on the merits for patentability in this Office Action. Claims 7 and 17, directed to non-elected species and inventions, are withdrawn.
Restriction/Election
Applicant’s election of Group I, Claims 1-6, 8-16 and 18-19, drawn to a liquid, ready-to-use parenteral pharmaceutical composition of carmustine dissolved in polysorbate as the sole solvent, without traverse in the reply filed on 04/24/2022 is acknowledged. Applicant’s election of paclitaxel as the one active ingredient is also acknowledged. 
While the Applicant did not traverse the requirement, the Applicant remarked that the invention is not unpatentable over Villani.  According to Applicant, Villani only discloses carmustine in a list of highly active drugs and does not provide an exemplified carmustine composition for dosage unit nor exemplify a drug solution wherein polysorbate is the only solvent; Villani further states that for active ingredients such as carmustine, pre-dilution with a suitable solvent before they are delivered to an infusion vessel is a necessary step and hence additional solvent is provided within the drug package in a separate container. Applicant alleges that this is different from the instant invention which requires a ready-to-use solution of carmustine, stating that the instant claims recites a stable liquid pharmaceutical composition containing carmustine in the form of ready to use solution whose preparation and administration does not require either lyophilization or reconstitution. 
For formality, the Examiner puts on the record the maintenance of the Unity of Invention restriction requirement as the claimed invention is not above prior arts cited in the previous office action and as described in the rejection herein. Villani teaches a kit for parenteral administration of a drug formulated in a lipophilic solvent, comprising (A) at least one container containing a liquid for parenteral injection; (B) at least one dosage unit comprising at least one drug formulated in a lipophilic solvent to be administered by the parenteral route; (C) comprising at least one means for delivering the drug from the dose unit (b) to the container (a) (p. 8, unnumbered Claim 1). Villani teaches the highly active drug to be selected from a group including alkylating agents, consisting of carmustine and busulfan (p. 5, 4th paragraph). Villani teaches that the lipophilic solvent is selected from a group including polysorbate, and the liquid for parenteral injection is selected from a saline solution and a glucose solution (p. 8, unnumbered Claims 9 and 16).  Thus, the claimed elements are expressly taught or are rendered obvious by Villani. Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature already taught by Villani, and therefore is not special as it does not make a contribution over the prior arts. Therefore, the arguments are not persuasive and the restriction requirement is FINAL. The details of Villani’s teachings are further discussed in the rejection below.
Priority
This Application, 17268022, filed 02/11/2021 is a national stage entry of PCT/IB2019/057404, with an International Filing Date of 09/03/2019, and claims foreign priority to 201821033221, filed 09/05/2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/11/2021 and 02/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the Examiner.

Claim Objections
Claims 3, 8-10, 12-13, are 18-19 are objected to because of the following informalities: 
Claims 3, 8-10, 12-13, are 18-19 recite 02/kg, which uses a zero “0” instead of oxygen “O”. The unit should be changed to O2/kg.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 3, 8-10, 13, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 3, 8-10, 13, and 18-19 recite peroxide value in meq O2/kg.  However, it is unclear if these peroxide values recited are during the time the polysorbate 80 are used or if it is after a period of time in storage. Braun et al. cited in the rejection below cites differing peroxide values, i.e.  the time when all experiments were conducted, and after storage (Table 1; Section 3.2; Figs. 3C and 3D). Appropriate clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Villani et al. (JP 2009-509608 A), hereinafter Villani, in view of Bastard et al. (US 5,403,858).
Applicant’s claim
Applicant claims a liquid, ready-to-use parenteral pharmaceutical composition of carmustine dissolved in polysorbate as the sole solvent, wherein the pharmaceutical composition has a concentration of about 2 mg/mL to about 500 mg/mL of carmustine and wherein the liquid ready-to-use parenteral pharmaceutical composition is water free; wherein the polysorbate is selected from polysorbate 20, polysorbate 40, polysorbate 60, polysorbate 80 and mixtures thereof; wherein the pharmaceutical composition is admixed with 500 mL of 0.9% sodium chloride injection or 5% dextrose injection to form an administrable solution prior to administration to a patient.  
Determination of the scope and content of the prior art
(MPEP 2141.01)
Villani describes the invention relating to parenteral administration of a drug, particularly a kit for injecting a drug dissolved in a suitable solvent. Villani teaches a kit for parenteral administration of a drug formulated in a lipophilic solvent, comprising (A) at least one container containing a liquid for parenteral injection; (B) at least one dosage unit comprising at least one drug formulated in a lipophilic solvent to be administered by the parenteral route; (C) comprising at least one means for delivering the drug from the dose unit (b) to the container (a) (p. 8, unnumbered Claim 1). Villani teaches a preferred embodiment wherein the highly active drug is  selected from a group including anticancer agents, e.g. paclitaxel and docetaxel, and alkylating agents,  consisting of carmustine and busulfan (p. 5, 4th paragraph). Villani comprehends that some active drugs are insoluble in water, i.e. some active such as carmustine or docetaxel must necessarily be dissolved in a suitable solvent, requiring lipophilic solvent or formulated with organic solvent and a surfactant such as ethanol, PEG, polysorbate 80, etc. (p. 3, 4th paragraph, and p. 5, 7th paragraph).  Villani explicitly claims the lipophilic solvent is selected from a group including polysorbate (p. 8, unnumbered Claim 16). 
Villani teaches the liquid for parenteral injection is selected from a saline solution and a glucose solution (p. 8, unnumbered Claim 9).
Regarding the liquid, ready-to-use feature, Villani teaches the kit may be adapted to include the required solvent and means for performing predilution, including wherein the vial containing the predilution solvent and the means for performing the predilution are combined in a prefilled syringe, wherein the solvents used are all lipophilic solvents (p. 5).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Villani does expressly teach the carmustine dissolved in polysorbate. However, Villani expressly teaches a kit for intravenous administration of docetaxel comprising a) a vial of prediluted solvent of aqueous ethanol in a vial, b) a separate flask comprising 500 mL of 0.9% NaCl solution, and c) a vial containing 80 mg docetaxel in 2 mL polysorbate 80 (p. 7, last example). As such, Villani expressly teaches the liquid pharmaceutical composition “c”, wherein the active agent dissolved in polysorbate as sole solvent in the claimed concentration, which is water free. Additionally, Villani teaches that docetaxel and carmustine are suitable actives for this composition, and requires to be dissolved in a lipophilic solvent, which Villani recognizes to include polysorbate 80.  Thus, Villani renders Claims 1-2, and 5   obvious. 
Regarding the predilution solvent, Villani expressly teaches a kit comprising ethanol as the predilution solvent, and docetaxel in polysorbate 80 (last example). Therefore, Villani has taught the water-free composition comprising the drug in sole solvent polysorbate. 
Alternatively, Bastard teaches compositions containing docetaxel, as Taxotere, in polysorbate and ethanol, which is then evaporated (Example 8).  Bastard recognizes that using common solvents ethanol and Cremophor EL, can result in anaphylactic manifestations and alcohol poisoning during treatment.  As such Bastard teaches the reduction of ethanol or complete elimination of both ethanol and Cremophor EL, leaving the taxane active drug in surfactants such as, specifically, polysorbate (Col. 1, line 41 to Col. 2, line 25; Table 1). 
Bastard also exemplify mixing with perfusion fluid containing NaCl or dextrose, which makes it compatible with Villani, and teaches the concentration of the active in the solution to approximately 0.03-0.6 mg/mL (Example 8; Col. 1, lines 50-58; Table 1; Col. 3, lines 20-26), which encompasses the concentration in Claim 6. 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
Villani has taught that carmustine and docetaxel are preferred drugs for the invention. Both carmustine and docetaxel are chemotherapy drugs. Therefore, it would also have been prima facie obvious to one of ordinary skill in the art before the effective filing date to substitute the highly active drug expressly taught, docetaxel, with another one, carmustine, taught by Villani. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. See MPEP 2143. 
Villani has taught a kit comprising active agent docetaxel in polysorbate 80 in a separate vial from the predilution solvent. Therefore, Villani has taught the water-free composition comprising the drug in sole solvent polysorbate, teaching that the drug is docetaxel, which may be replaced with carmustine. In the event that having this separate vial from the predilution solvent does not render obvious the “ready-to-use” limitation,  it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to  combine the teachings of Bastard with that of Villani and dilute carmustine in the PS80 with ethanol, and afterwhich remove the ethanol per the teaching of Bastard that doing so prevents anaphylactic manifestations and alcohol poisoning in patients. 
Claims 3-4, 8-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Villani and Bastard, as applied to Claim 1 above, and in view of Braun et al. (European Journal of Pharmaceutics and Biopharmaceutics 94 (2015) 559- 568), hereinafter Braun, and Kishore et al. (Pharm Res (2011) 28:1194–1210), hereinafter Kishore, and ISO.org.
Applicant’s Claim
Applicant claims the pharmaceutical composition of carmustine dissolved in polysorbate above, and wherein the polysorbate is super refined polysorbate 80 with a peroxide value below 10 meq O2/kg, about 0.5 meq O2/kg, about 0.2 meq O2/kg; wherein the pharmaceutical composition, after storage at 2-8° C for 3 months, contains at least 90% by weight of the initial amount of carmustine; wherein the pharmaceutical composition is admixed with 500 mL of 0.9% sodium chloride injection or 5% dextrose injection to form an administrable solution prior to administration to a patient.  
Applicant also claims a liquid, ready-to-use parenteral pharmaceutical composition of carmustine dissolved in polysorbate as the sole solvent, as above, wherein the composition is water free, free of visible particles, and is stored in a container that is free of polyvinyl chloride and free of di-2-ethylhexylphthalate. 
Determination of the scope and content of the prior art
(MPEP 2141.01)
The teachings of Villani have been set forth supra. 
Regarding Claims 10 and 18, Villani comprehends that the use of lipophilic media can extract toxic phthalates from polyvinylchloride (PVC), in particular di-(2-ethylhexyl)phthalates (DEHP), which are extremely toxic to living organisms. Therefore, Villani teaches one preferred embodiment of the invention, the “container” is a special non-PVC-containing plastic material, or at least an inert inner polyethylene layer or glass flask, bag or bottle, rendering Claims 10 and 18 obvious.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Villani and Bastard are silent on the peroxide value. 
Braun cures Villani’s deficiency by teaching the control of polysorbate 80 (PS80) functionalities, including critical micelle concentration (CMC) characteristics.  Braun teaches that  by inputting the oleic acid content and peroxide value of polysorbate gives a monograph model that adequately predict CMC (Abstract). Braun teaches that the PS80 attributes impact excipient stability because residual peroxides may drive oxidation.  Braun recognizes that PS are prone to radical autooxidation (Introduction).
Braun describes the experiment using 16 different batches of 5 different qualities/grades (Section 2.1). For cloud point determination, PS80 samples were dissolved in NaCl solution (Section 2.2). Braun teaches that generally, the peroxide values of the different batches covered a range from 2.9 to 21.2 ppm with storage times of 6-31 months at room temperature (Table 1; Section 3.2). This range of peroxide value overlaps with the instantly recited values of below 10, 0.5, 0.2 meq/kg.  While Braun recites the peroxide value in ppm, the Examiner calculates the values reported by Braun to be within the claimed range based on the calculation of peroxide value according to ISO.org (Section 3.1).
Kishore supports Braun by teaching the stability of polysorbate 20 (PS20) and polysorbate 80 (PS80), describing how the degradation of the polysorbates impact the stability of biotherapeutics during storage, concluding that degradation of PS did not impact the stability of the proteins tested under the storage conditions used (Abstract). Kishore describes how auto-oxidation is the main cause of PS degradation, which increases when the temperature is increased, and the rate of hydrolysis is slow at 5[Symbol font/0xB0]C and 25[Symbol font/0xB0]C  (p. 1195, 1st paragraph; p. 1205, R. Col.). Kishore teaches that samples stored at 5°C showed an apparent decrease to 0.02% in PS20 formulations and 0.003% in PS80 formulations (p. 1200, L. Col., 1st paragraph). Kishore also relates that changes in the turbidity of the placebo solutions containing no biotherapeutics were minimal at 5°C, with small increase in sub-visible particles observed due to the degradation of polysorbate (pp. 1200-1201). Therefore, Kishore suggests that the composition is free of visible particles under these conditions. Kishore’s end-of-shelf-life shake stress experiments, which were conducted over 12 months at 5°C and 25°C, suggest that in pharmaceutically relevant storage conditions (2–8°C), the drop in PS concentrations is low, the insoluble degradants is negligible to destabilize the active agent (p. 1196, L. Col., 3rd paragraph; p. 1209, L. Col., 2nd paragraph).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to  choose glass or other container material that would not release phthalate in the lipophilic solvent because Villani has taught that phthalate and DHEP, released from phthalate-containing PVC, are toxic. A skilled artisan would apply the known solution provided by Villani in using alternate materials for containers to the problem of phthalate extraction by the lipophilic solvent. Where there are a finite number of identified, predictable solutions and there is no evidence of unexpected results, an obvious to try inquiry may properly lead to a legal conclusion of obviousness. See MPEP 2143.
With regards to the peroxide values recited in the claims, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Braun with Villani’s and choose low peroxide values to control of polysorbate 80  functionalities to obtain desired characteristics such as critical micelle concentration. One would have been motivated to do so because Braun teaches that the PS80 attributes impact excipient stability, and PS with low peroxide values will minimize oxidation.  Braun’s peroxide value overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Kishore with Braun and Villani and store the composition at low temperature because Kishore teaches that the rate of hydrolysis of PS is slow at 5[Symbol font/0xB0]C and that samples stored at 5°C showed an apparent decrease of only 0.003% in PS80 formulations, with minimal change in turbidity and sub-visible particles. Furthermore, teaches that 2–8°C is the pharmaceutically relevant storage conditions.
Claims 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Villani in view of Bastard, Braun, Kishore, and ISO.org, as applies to the claims above, and in further view of Kumar et al. (AAPS PharmSciTech 2006; 7, 3), hereinafter Kumar.
Applicant’s Claim
Applicant also claims a liquid, ready-to-use parenteral pharmaceutical composition of carmustine dissolved in polysorbate as the sole solvent, as above, wherein the composition is water free, free of visible particles, and is stored in a container with a head space containing no more than 6% oxygen and that is free of polyvinyl chloride and free of di-2-ethylhexylphthalate. 
Determination of the scope and content of the prior art
(MPEP 2141.01)
The teachings of Villani, Bastard, and Braun have been set forth supra. 
The limitations in Claim 19 has been rendered obvious above. Claim 19 depends from Claim 18, which is rejected herein together with Claim 15. 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Villani, Bastard, and Braun are silent on the amount of oxygen in the head space of the container. 
Kumar investigates the utility of vacuum drying for removing peroxides from polyethylene glycols (PEGs) (Abstract). Kumar comprehends that auto-oxidation can result in the formation of hydroperoxides and peroxide-free radicals in polyoxyethylene linkages containing substances such as polysorbate surfactants, poloxamers, and PEGs (p. E1, R. Col., 2nd paragraph). Kumar acknowledges the effect of peroxides in polysorbates on the oxidative stability of proteins in solution and in the lyophilized form.  The art recites that complete removal of oxygen in the headspace of vials containing aqueous solutions of polysorbates (by storing the product either under nitrogen or in vacuum) resulted in a decrease in the concentration of peroxides. Thus, Kumar renders obvious the limitation “is stored in a container with a head space containing no more than 6% oxygen” in Claims 15 and 18 (p. E2, L. Col., 1st and 2nd paragraphs).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
Kishore, Braun and Kumar recognize that PS80 undergoes oxidation that is detrimental to the stability of the active compounds for treatment.  Because Kumar teaches that removal of oxygen in the headspace of vials containing aqueous solutions of polysorbates by storing the product either under nitrogen or in vacuum resulted in a decrease in the concentration of peroxides, a skilled artisan would combine the teachings of Kumar to that of Villani, Bastard, Braun, and Kishore and apply the known solution provided by Kumar, which is storing the composition in a vial wherein the oxygen has been completely removed from the headspace, to the problem of polysorbate oxidation. Where there are a finite number of identified, predictable solutions and there is no evidence of unexpected results, an obvious to try inquiry may properly lead to a legal conclusion of obviousness. See MPEP 2143.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y.S./Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616